Citation Nr: 0705353	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  03-32 271A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for degenerative arthritis of the lumbodorsosacral spine.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (ROIC) in Philadelphia, Pennsylvania, which, 
in pertinent part, granted an increased evaluation of 20 
percent for degenerative arthritis, lumbodorsal and 
lumbosacral spines, effective in July 2002.  

In May 2004 the veteran testified before a decision review 
officer at the RO via teleconference.  A transcript of that 
hearing is of record.  

In April 2006 the Board remanded the claim for further 
development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The April 2006 remand specifically instructed that the 
veteran should be afforded a VA neurological examination in 
which the examiner identified all current neurological 
symptoms associated with the veteran's low back disability.  
The examiner was further instructed to specify the nerves 
involved, note whether there is associated atrophy, or 
weakness, and express an opinion as to the severity of the 
disability for each nerve involved.  

The veteran was afforded a VA neurological examination in 
August 2006.  The examiner indicated that the right sciatic 
nerve was involved and that no other nerves were involved and 
that the veteran did not have any wasting of the muscles, but 
did have weakness of the right iliopsoas.  

The examiner did not provide the requested opinion as to the 
severity of the sciatic nerve involvement.  

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner 
who conducted the August 2006 VA 
neurological examination.  The examiner 
should review the report of examination 
and the claims file, and describe the 
severity of sciatic nerve involvement as 
mild, moderate, moderately severe, or 
severe.

If the examiner is unable to answer this 
question, the veteran should be afforded 
an examination to obtain the necessary 
information.

The requested findings are needed in 
order to evaluate the veteran's 
disability in accordance with the rating 
schedule, it is therefore imperative that 
the examination report contain the 
requested findings.

2.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

